Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The reason for allowance is that the commonly assigned prior art fails to teach by executing the modular interface controller, encode a user interface element for the second tax topic identified in the notification such that the user interface element at least partially overlays the second interview screen, and present a second interview screen including the encoded user interface element to the user through the display of the user computer.
This is discussed in Figure 4 and  following paragraph of the specification. 
[00104]    ….. The interface controller 430 may structure the interview screens 432 such that the second interview screen 432b or window that includes the encoded UI element 433 at least partially overlays the first or prior interview screen 432a, or the second interview screen 423b can be emphasized (e.g., more prominent size, shape and/or color) so that the user is encouraged to address the incomplete tax topics 224 that were the subject of the notification 421, while also being able to view or switch between the first interview  screen 432a and the second interview screen 432b.  .


    PNG
    media_image1.png
    663
    984
    media_image1.png
    Greyscale

The closest prior art is that of US Patent 10867335, Fig 4B. which while teaching the UI Controller fails to teach or suggest the use of the claimed overlay.  NPL and Foreign Patent Art is listed 
    PNG
    media_image2.png
    661
    853
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753.  The examiner can normally be reached on Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Shahid Merchant can be reached on 571-271-0160.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD C. WEISBERGER
Examiner
Art Unit 3693



/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698